internal_revenue_service department of the treasury number release date index numbers dollar_figure washington dc person to contact telephone number refer reply to cc corp b03-plr-150931-02 date date legend distributing controlled controlled ii date x date y date z dear this letter responds to a request dated date for a supplemental ruling with respect to a ruling letter dated date plr-108328-00 ltr the prior letter the prior letter concerned a proposed transaction under sec_355 and sec_368 distributions the facts and representations set forth in the prior letter are hereby incorporated except as modified below for purposes of this supplemental ruling the prior letter contained the following paragraphs plr-150931-02 xiv within one year of the completion of the distributions each of controlled and controlled will issue ii of its stock to the public 5n no intercorporate debt will exist between distributing or any related_party on the one hand and controlled or controlled or any related_party on the other hand at the time of or after the distributions except for the continued guarantee by distributing of the controlled public debentures and continued guarantee by distributing of the controlled redemption rights in your current request you have indicated that contrary to the facts and representations of the prior letter there will not be a public offering of controlled stock within_12_months of date x the date of the distribution of controlled stock and some intercorporate debt not previously described still existed between distributing and controlled after date x controlled will now issue stock to the public by date y all debt between distributing and controlled was not repaid until date z based upon the facts and information submitted we hold that the changes from the prior letter described above will have no adverse effect on any of the rulings contained in the prior letter and such rulings remain in full force and effect we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination each affected taxpayer must attach a copy of this letter to the taxpayer's federal_income_tax return for the tax_year in which the transaction covered by this ruling letter is consummated plr-150931-02 we have sent a copy of this letter to the authorized representative designated on the power_of_attorney on file in this office sincerely yours ken cohen senior technician reviewer branch office of assistant chief_counsel corporate
